Citation Nr: 0717549	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  05-24 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a lumbar spine 
disability, variously diagnosed as osteoarthritis, 
degenerative osteoarthropathy of the thoracolumbar spine, 
degenerative lumbar osteophytosis and spondylosis, rheumatoid 
arthritis, and degenerative disc disease with osteoarthritis 
and lumbar muscular spasm, and if so, whether the reopened 
claim should be granted.

2.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The appellant's military status has been verified as follows: 
Beleaguered from December 19, 1941 to April 8, 1942; prisoner 
of war (POW) status from April 9, 1942 to September 24, 1942; 
no casualty status from September 25, 1942 to February 3, 
1945; recognized guerilla service from February 4, 1945 to 
September 30, 1945; and Regular Philippine Army service from 
October 1, 1945 to March 1, 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the above Department of 
Veterans Affairs (VA) Regional Office (RO), dated in February 
2004 and March 2005, which in pertinent part, denied service 
connection for arthritis and entitlement to TDIU, 
respectively.  

The Board notes that the February 2004 rating decision also 
denied entitlement to service connection for ischemic heart 
disease, to which the veteran submitted a timely notice of 
disagreement.  However, service connection for 
ateriosclerotic heart disease (formerly denied as ischemic 
heart disease) was granted in the March 2005 rating decision.  
Therefore, that issue is no longer on appeal.


FINDINGS OF FACT

1.  In an August 1984 rating decision, the RO denied 
entitlement to service connection for arthritis.  The veteran 
did not appeal that decision, and it became final.

2.  Evidence received since the final August 1984 rating 
decision is new, relates to an unestablished fact necessary 
to substantiate the claim, is neither cumulative nor 
redundant, and raises a reasonable possibility of 
substantiating the claim, so as to permit reopening of the 
claim.  

3.  On the merits of the claim, there is no competent medical 
evidence of record which shows the veteran's current 
diagnosis of osteoarthritis is related to any disease or 
injury which occurred during active military service, that 
his osteoarthritis was manifested within one year after his 
separation from service, or that his osteoarthritis is post-
traumatic in nature. 

4.  The competent and probative evidence of record 
demonstrates that the veteran's service-connected 
disabilities alone are not of such nature and severity as to 
prevent him from securing or following any substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of 
entitlement to service connection for a lumbar spine 
disability, previously claimed as arthritis, has been 
received, and the appellant's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).

2.  On the merits of the reopened claim, a lumbar spine 
disability, variously diagnosed as osteoarthritis, 
degenerative osteoarthropathy of the thoracolumbar spine, 
degenerative lumbar osteophytosis and spondylosis, rheumatoid 
arthritis, and degenerative disc disease with osteoarthritis 
and lumbar muscular spasm, was not incurred in or aggravated 
by active military service, manifested within one year after 
he was separated from service, or shown to be post-traumatic 
in nature.  38 U.S.C.A. § 1101, 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2006).

3.  The criteria for a total compensation rating based on 
individual unemployability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In May 2005 and May 2006, the RO sent the appellant letters 
informing him of the types of evidence needed to substantiate 
his claims and its duty to assist him in substantiating his 
claims under the VCAA.  Both letters informed the appellant 
that VA would assist him in obtaining evidence necessary to 
support his claims, such as records in the custody of a 
Federal department or agency, including VA, the service 
department, Social Security, and other pertinent agencies.  
The May 2005 letter advised him that, since his claim for 
arthritis had been denied previously, it was his 
responsibility to send new and material evidence in order to 
reopen his claim for service connection for arthritis.  The 
letter advised the appellant of the definition of new and 
material evidence and informed him of what evidence would be 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The May 2006 letter informed the appellant that, in 
order to substantiate his claim for TDIU, it was his 
responsibility to submit evidence showing his service-
connected disabilities prevent him from obtaining 
substantially gainful employment.  The Board also notes that 
the appellant was specifically asked to provide "any 
evidence in your possession that pertains to your claim."  
See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the May 2005 and May 2006 
letters provided to the veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
advised of his opportunities to submit additional evidence.  
Subsequently, a May 2005 Statement of the Case (SOC) and 
November 2006 Supplemental SOC provided him with yet an 
additional 60 days to submit more evidence.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  In addition, it appears that all 
obtainable evidence identified by the appellant relative to 
his claim has been obtained and associated with the claims 
file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

Finally, the Board notes the RO sent the appellant a letter 
in January 2007 informing him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 
supra.  Thus, the Board concludes that all required notice 
has been given to the veteran.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

A.  New and Material Evidence

To reopen a claim which has been previously denied and has 
become final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence is 
defined as evidence not previously submitted to agency 
decision makers which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the U.S. Court of Appeals for the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  In determining whether evidence is 
new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7105(c).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  

Entitlement to service connection for arthritis was denied in 
a rating decision dated August 1984.  At that time, the RO 
considered a June 1984 VA examination report which showed the 
veteran had hypertrophic degenerative disease of the lumbar 
spine with bilateral sacroiliac arthritis.  The RO denied the 
veteran's claim, however, because the service medical records 
showed no complaints, treatment, or diagnoses of arthritis 
and there was no evidence of a diagnosis of arthritis within 
the first post-service year.  Essentially, the RO denied the 
veteran's claim because there was no evidence showing the 
veteran's current diagnosis was related to his military 
service.  The veteran did not appeal the RO's determination; 
therefore, the August 1984 rating decision became final.  See 
38 U.S.C.A. § 7105(c) (West 2002).  

Since the August 1984 rating decision, the new evidence that 
has been submitted includes an affidavit from G.B.M., dated 
January 2005, which states that he was with the veteran when 
he was a POW and that the veteran's severe pain is a 
consequence of injuries that were incurred when he was a POW.  
As noted, at the time of the last prior decision there was no 
evidence showing the veteran's current disability was related 
to service, and, in determining whether new and material 
evidence has been submitted to reopen a claim for service 
connection, we presume the credibility of all evidence.  
Therefore, the Board finds that such evidence is new, relates 
to an unestablished fact necessary to substantiate the claim, 
is neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.  Accordingly, the 
claim for entitlement to service connection for a lumbar 
spine disability may be reopened.  See 38 U.S.C.A. § 5108.  

The Board will proceed to evaluate the merits of the claim. 
The veteran will not be prejudiced thereby, as he has been 
advised of the law and regulations pertaining to entitlement 
to service connection and has been afforded an opportunity to 
present argument and evidence in support of his claim.  
Moreover, the RO has considered the claim on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

B.  Service connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2006).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309(a) (2006).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

Applying the legal criteria above, the Board finds that, 
while it appears that the veteran has a current diagnosis of 
osteoarthritis, there is no competent and probative medical 
evidence indicating that the veteran's osteoarthritis is 
causally related to service, that his osteoarthritis was 
manifested within one year after his separation from service, 
or that he has one of the diseases for which presumptive 
service connection is available for POWs.  

Review of the record reveals the appellant has been variously 
diagnosed with osteoarthritis, degenerative osteoarthropathy 
of the thoracolumbar spine, degenerative lumbar osteophytosis 
and spondylosis, rheumatoid arthritis, and degenerative disc 
disease with osteoarthritis and lumbar muscular spasm.  See 
private medical records dated in October 2001, June 2002, 
December 2002, January 2004, and June 2005.  The service 
medical records do not contain any complaints, treatment, or 
findings related to osteoarthritis associated with the lumbar 
spine and there is no evidence of record showing the 
appellant manifested osteoarthritis within the first year 
after he was separated from service.  

The first time the appellant is shown to have a diagnosis of 
osteoarthritis (hypertrophic degenerative disease of the 
lumbar spine) is in June 1984 when he was afforded a VA 
examination in conjunction with his previous claim for 
service connection for arthritis.  The Board finds probative, 
however, that this diagnosis was rendered more than 30 years 
after the appellant was separated from service and that the 
examining physician did not relate the appellant's current 
diagnosis to his military service.  In fact, review of the 
record reveals that no medical professional has ever related 
the appellant's current diagnosis of osteoarthritis to his 
military service.  

The veteran was advised that it was his responsibility to 
submit medical evidence establishing a relationship between 
his current diagnosis and service.  However, the only 
evidence of record that relates the appellant's current 
diagnosis to his military service is the appellant's 
statements and a January 2005 affidavit from G.B.M., a fellow 
service member.  As noted, GBM stated that he and the 
appellant were POWs and that the pain the appellant is 
currently suffering is a consequence of the injury that 
occurred in April 1941 when a Japanese sentinel "butt 
stroked" him.  The Board does not doubt the appellant and 
GBM believe that the appellant's current diagnosis is related 
to injuries inflicted while he was a POW; however, there is 
no indication that the appellant or GBM have the requisite 
professional knowledge of medical principles that would 
permit them to render an opinion regarding matters involving 
medical diagnoses or medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

In sum, the Board finds there is no competent medical 
evidence of record showing the appellant's current diagnosis 
of osteoarthritis is related to his military service or that 
he was diagnosed with osteoarthritis within one year after he 
was separated from service.  

In addition to the foregoing, the Board notes that, pursuant 
to 38 C.F.R. § 3.309(c), if a veteran is a former prisoner of 
war (POW) and was interned or detained for not less than 30 
days, certain diseases, including post-traumatic 
osteoarthritis, shall be service-connected if manifest to a 
degree of 10 percent or more at any time after service 
discharge or release from active military service, even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of 38 C.F.R. § 
3.307 are also satisfied.  In this context, the Board notes 
the appellant has argued that presumptive service connection 
should be granted in this case because he was a POW and has 
been diagnosed with osteoarthritis.  The Board has carefully 
considered the appellant's argument and notes that the 
service department has verified that he was a POW and that 
the evidence shows he has been diagnosed with osteoarthritis.  
However, the type of osteoarthritis for which presumptive 
service connection is available for POWs contemplates that 
the disease be post-traumatic.  In this case, however, the 
evidence shows the appellant's osteoarthritis has been 
consistently described as degenerative in nature, as opposed 
to being caused by a traumatic injury.  In fact, review of 
the evidence reveals that no medical professional has ever 
related his osteoarthritis to injury and the veteran failed 
to relate any specific back injury until March 2003 when he 
reported injury, "butt stroking," to his back above the 
waist.  Therefore, the Board finds the preponderance of the 
evidence is against a finding that the appellant has ever 
manifested post-traumatic osteoarthritis in order to warrant 
the grant of presumptive service connection pursuant to 
38 C.F.R. § 3.309(c).  

In summary, the Board concludes that the preponderance of the 
evidence is against the appellant's claim for service 
connection as there no competent medical evidence showing his 
current diagnosis of osteoarthritis, or other associated low 
back disorder, is related to his military service, that he 
manifested osteoarthritis within his first post-service year, 
or that he has been diagnosed with post-traumatic 
osteoarthritis.  Therefore, entitlement to service connection 
is not warranted and the benefit-of-the-doubt is not for 
application.  See Gilbert, 1 Vet. App. at 55.  

C.  TDIU

The appellant contends that he is unable to secure gainful 
employment due to his service-connected disabilities.  

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 
60 percent or more, or, if there are two or more 
disabilities, there is at least one disability ratable at 40 
percent or more and additional disabilities to bring the 
combined rating to 70 percent or more.  The veteran's 
employment history, his educational and vocational 
attainment, as well as his particular physical disabilities 
are to be considered in making a determination on 
unemployability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2006).

The veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training, and previous 
work experience, but not to his age or to any impairment 
caused by non-service-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.

The appellant is service-connected for arteriosclerotic heart 
disease, rated as 60 percent disabling under DC 7005; POW-
related gastrointestinal disorder (history of peptic ulcer 
disease), rated 10 percent disabling under DC 7399-7305; and 
hypertension, rated as 10 percent disabling under DC 7101.  
Because the appellant has one service-connected disability 
rated 60 percent disabling, the initial criteria for 
schedular consideration for the grant of TDIU under 38 C.F.R. 
§ 4.16(a) are met.  

Next, the Board must determine whether the appellant is 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disabilities alone.  On 
his October 2001 Application for a Total Disability Rating 
due to Individual Unemployability, the appellant indicated 
that, beginning July 22, 2000, his gastrointestinal disorder, 
heart condition, osteoarthritis, and hypertension prevented 
him from working full-time as a foster grandparent.  

In support of his claim, the appellant submitted a letter of 
resignation from the East Valley Development Center, dated in 
June 2000, wherein the appellant stated that he was resigning 
voluntarily from his position as a foster grandparent due to 
his medical health, family obligations, and a desire to spend 
his last days in the country of his birth.  The appellant 
also submitted a July 2002 statement from a private 
physician, M.R.M., M.D., which states that, since September 
2000, he has treated the appellant for hypertension, 
irritable bowel syndrome, recurring epigastric pain due to 
peptic ulcer disease, severe chest pain and easy fatigability 
due to ischemic heart disease, and pedal edema with joint 
pain and stiffness in his extremities due to osteoarthritis 
and that the appellant's disabilities prevent him from 
obtaining substantial gainful employment.  

After carefully reviewing the evidence of record, the Board 
finds that that preponderance of the evidence is against the 
veteran's claim.  In making this determination, the Board 
again notes that, although there is evidence which states the 
appellant is unable to work, the July 2002 private medical 
statement attributes his inability to work to his service-
connected and nonservice-connected disabilities.  In this 
regard, the Board notes that service connection has not been 
established for irritable bowel syndrome, pedal edema, or 
osteoarthritis affecting his extremities.  Therefore, the 
Board finds that the preponderance of the evidence is against 
a finding that the appellant is unable to secure 
substantially gainful employment due to his service-connected 
disabilities alone.  Therefore, the Board finds the 
preponderance of the evidence is against the grant of TDIU 
under 38 C.F.R. § 4.16(a).  


ORDER

Entitlement to service connection for a lumbar spine 
disability, variously diagnosed as osteoarthritis, 
degenerative osteoarthropathy of the thoracolumbar spine, 
degenerative lumbar osteophytosis and spondylosis, rheumatoid 
arthritis, and degenerative disc disease with osteoarthritis 
and lumbar muscular spasm, is denied.

Entitlement to a total rating based upon individual 
unemployability due to service-connected disability is 
denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


